Citation Nr: 0204194	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  97-17 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971 and again from February 1978 to February 1993.  
He had additional military service that has not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other issues, denied an 
increased evaluation for bronchial asthma.  By rating 
decision of August 1998, the veteran's bronchial asthma 
rating was increased from 10 percent to 30 percent, effective 
April 1996.  This increase was not a full grant of the 
benefit on appeal.  In March 2000, the Board remanded the 
issue of an increased rating for bronchial asthma for further 
development.  By rating decision of November 2000, the 
veteran's rating for bronchial asthma was increased from 
30 percent to 60 percent, effective April 1996.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of 
entitlement to an increased rating for bronchial asthma 
remains before the Board.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  



FINDINGS OF FACT

1.  The post-amendment version of the criteria for rating 
bronchial asthma is more favorable to the veteran.

2.  The veteran's bronchial asthma prior to June 27, 2000, is 
manifested by no more than severe disablement and FEV1/FVC of 
no less than 40 percent of predicted.

3.  The veteran's bronchial asthma since June 27, 2000, is 
manifested by FEV-1 less than 40 percent predicted.  

4.  The veteran's schedular rating for bronchial asthma is 
100 percent from June 27, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 60 percent 
prior to June 27, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.97 Diagnostic Code 6602 (1996 and 2001).  

2.  The criteria for a 100 percent evaluation have been met 
since June 27, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6602 
(2001).  

3.  There is no legal entitlement to a total disability 
evaluation based on individual unemployability.  38 U.S.C.A. 
§§ 1155, 7105(d)(5) (West 1991); 38 C.F.R. § 4.16 (2001); 
VAOPGCPREC 6-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was initially 
treated for asthma in 1988 and was placed on Alupent.  

After service, the veteran filed a claim for service 
connection for asthma.  By rating decision of October 1993, 
service connection for asthma was established and a 
10 percent evaluation was assigned, effective March 1993.

In April 1996, the veteran filed a claim for an increased 
rating for bronchial asthma.  In July 1996, private treatment 
records were received by VA from Luzviminda K. Peredo, MD.  
These records show that in June 1995, the veteran was seen 
for asthma exacerbation.  He complained of increased symptoms 
for a two week duration and increased shortness of breath.  
He had wheezing in the morning and dry cough.  Physical 
examination revealed wheezing but no rales.  Pulmonary 
function test (PFT) showed FEV-1 with 73 percent of predicted 
and FEV-1/FVC with 85 percent of predicted.  Mild obstruction 
was indicated.  In October 1995, he was seen for a refill of 
his mediations.  It was noted that he periodically required 
steroids for severe breakthrough symptoms.  It was also noted 
that his symptoms had significantly improved since he started 
on chronic inhaled corticosteroids, oral bronchodilators and 
Serevent.  Physical examination of the lungs revealed 
decreased breath sounds without rales, rhonchi or wheezes.  
There was no chest wall tenderness or egophony.  The 
impression was symptomatic allergic rhinorrhea, ran out of 
medication and history of asthma.  His prescriptions were 
refilled and he was instructed to return to the office in 
three to four months or earlier for increased symptoms.  

In April 1996, the veteran was hospitalized at Huntsville 
Hospital for acute bronchospasms secondary to bronchial 
asthma.  He was treated with inhaled beta-agonist and IV 
steroids.  

The veteran underwent a VA examination in July 1996.  He 
complained of periodic flare-ups and was treated on multiple 
inhalers which he took twice a day every day.  On physical 
examination, the lungs were clear to auscultation and 
percussion.  The pertinent diagnostic impression was asthma, 
long standing with severe exacerbation during his Gulf War 
Service.  His asthma was controlled by inhalers.  

In May 1998, the veteran underwent VA examination.  He was 
very short of breath, had no chest pains, no irregular 
heartbeats and no night dyspnea.  It was noted that his 
weight was up, especially since he was on Prednisone.  It was 
also noted that the Prednisone, which he took for another 
disability, probably helped his asthma, but he was also on 
albuterol and Proventil for his asthma.  PFT showed FEV-1 
with 49 percent of predicted and FEV-1/FVC with 83 percent of 
predicted.  The pertinent diagnosis was asthma bronchioli. 

The veteran was seen and treated at the Mayo Clinic in June 
and July 1999.  He was seen in the Pulmonary Clinic for 
evaluation of his pulmonary status.  His chief complaints 
were asthma and dyspnea.  His nebulized Albuterol seemed to 
improve his wheezing and dyspnea at least partly for a few 
hours.  He was treated with Prednisone for his neurological 
disorder but was discontinued approximately four weeks prior 
to the examination.  He had cough with productive clear 
phlegm.  PFT in June 1999 showed FEV-1/FVC to be 40 percent 
of predicted.  The examiner indicated during the PFT that the 
veteran had great difficulty performing the procedure and 
only one forced expiratory effort which showed a markedly 
reduced ventilatory capacity.  Maximal respiratory pressures 
were markedly reduced.  This was consistent with respiratory 
muscle weakness but could also be due to suboptimal patient 
effort.  If valid, the flow volume curve would be consistent 
with an element of airway obstruction.   The veteran stated 
that he did not find much benefit with a Proventil inhaler.  
He was continued on nebulized Albuterol, but added 
Ipratropium to it.  

In October 1999, the veteran was admitted to the Marshall 
Medical Center South for status asthmaticus.  He failed to 
improve on aggressive therapy as a result of pulmonary 
services.  Review was carried out to make sure he was 
receiving maximal therapy.  He was started on high doses of 
Solu-Medrol and broad spectrum antibiotics.  He was noted to 
have a very elevated serum IGE level consistent with 
presumably allergic bronchopulmonary aspergillosis.  Despite 
IPP therapy around the clock with albuterol, and Atrovent 
nebulizer, chest physical therapy, chest percussive therapy, 
flutter valve use, IV Solu-Medrol, Robitussin, broncolytics, 
he did not seem to improve.  The plan was to maintain high 
does steroids.  Although he failed to improve with the above 
therapy, he refused flexible fiberoptic bronchoscopy multiple 
times.  He stated he did not want to use Prednisone any more 
and wanted to be discharged from the hospital.  He was 
discharged from the hospital against medical advice on 
Singulair, Propulsid, K-Dur, Prilosec and use of nebulizer 
around the clock, every three or four hours.  

In June 2000, the veteran underwent a VA pulmonary 
examination.  The veteran stated that his asthma was 
complicated in 1996 when he developed some neurological 
problems that made it difficult for him to swallow liquids or 
solids. He experienced aspiration periodically and stated 
that he currently had six to eight spells of wheezing per 
day.  His medication consisted of Albuterol, Sulfate at 5/10, 
Ipratropium, and Singulair.  He stated that he took oral 
steroids for his chronic neurological disease.  On physical 
examination, the veteran had frequent coughing and difficulty 
breathing.  There were scattered course crackles, but no 
wheezes in the lung were heard.  PFT showed FEV-1 with 
22 percent of predicted.  The examiner stated that the 
veteran appeared to have restrictive ventilatory defect, 
which could be confirmed as severe with complete lung volume 
analysis.  There was also airflow obstruction present.  
Diffusing capacity was normal.  The pertinent diagnosis was 
history of asthma, complicated by aspiration bronchitis.  

By rating decision of November 2000, the 30 percent 
evaluation for bronchial asthma was increased to 60 percent, 
effective April 29, 1996.  

In January 2001, the veteran underwent a VA examination.  The 
veteran's claims folder was reviewed.  It was noted that his 
energy level was poor due to generalized weakness.  His wife 
stated that his respiratory status was deteriorating.  The 
longest period of time that he was able to sit was two hours.  
The weaker he became, the worse his dyspnea got.  He tired 
easily.  He had nocturnal spells of dyspnea approximately 
three times per month, and he required a nebulizer that he 
used six to eight times daily.  

In February 2001, a December 2000 letter from Douglas C. 
Ginas, M.D., D.O., was submitted in support of the veteran's 
claim.  Dr. Ginas indicated that the veteran suffered severe 
asthma.  He also related that if he were not confined to a 
wheelchair, he would be unable to hold a job.  He also stated 
that the veteran required the use of nebulizer treatment 
every two hours.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This claim was filed before 
the date of enactment of the VCAA.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

While the Board would ordinarily address the question of 
whether any possible notice of duty or assistance required by 
the VCAA remained to be accomplished, a detailed discussion 
of such compliance would serve no purpose in this case.  The 
Board has sufficient evidence to decide the appeal, and there 
would be no purpose to be served by attempting to locate more 
evidence or remanding the case to the RO.  The Board's 
decision herein is favorable to the veteran on the record 
before the Board, and further delay is not warranted, nor is 
the veteran prejudiced by the Board's consideration of his 
appeal on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

B.  Bronchial Asthma Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of respiratory disorders have 
been changed.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  

Prior to October 7, 1996, bronchial asthma was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 60 percent rating reflected severe 
bronchial asthma productive of frequent attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 100 percent rating was warranted 
for pronounced asthma, productive of attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  

With respect to the pre-amendment version of the rating 
criteria, the evidence during this period shows that the 
veteran's bronchial asthma was no more than severe in 
disablement.  The medical evidence which reflects treatment 
from June 1995 to July 1996, shows the veteran was treated 
periodically for asthma exacerbations.  In June 1995, he had 
increased symptoms over a two week period with wheezing and 
dry cough.  Four months later, he was seen for a refill on 
his medications and it was noted that he periodically 
required steroids because of severe breakthrough of his 
symptoms.  His asthma was noted to have significantly 
improved with the use of corticosteroids and oral 
bronchodilators, but he still had decreased breath sounds.  
Six months later in April 1996, he was hospitalized with 
acute bronchospasms.  He was treated with beta-agonist and IV 
steroids.  Three months later, he underwent a VA examination.  
It was noted that he had severe asthma with complaints of 
periodic flare-ups.  This evidence, which shows no more than 
severe bronchial asthma, indicates that the veteran does not 
warrant any more than a 60 percent evaluation prior to 
October 7, 1996.

Effective October 7, 1996, bronchial asthma is to be rated 
under the following criteria.  A 60 percent rating is 
warranted where bronchial asthma is manifested by FEV-1of 40 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted when 
asthma is manifested by FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

The post- amendment version of the rating criteria is more 
favorable to the veteran.  Accordingly, the Board will rate 
the disability for the period since October 7, 1996 under the 
revised criteria and the disability prior to that date under 
the prior version.  However, it is important to note that VA 
has based its consideration on all of the evidence and 
material of record, rather than merely on the evidence that 
pre-dates or post-dates the pertinent change to VA's rating 
schedule.  VAOPGCPREC 3-2000.

Evidence of record shows that, when the veteran was treated 
in June and July 1999 at the Mayo Clinic, his pulmonary 
function test results showed FEV-1/FVC of 40 percent of 
predicted.  This was the only function relevant to the rating 
criteria that was able to be measured.  The test was 
apparently done pre-bronchodilation only.  Supplementary 
information published with the final regulations at 61 Fed. 
Reg. 46,720-46,731 (Sept. 5, 1996), indicated that pulmonary 
function testing should be done after optimum therapy to 
reflect the best possible functioning of an individual.  
These are the figures used as the standard basis of 
comparison of pulmonary function.  As this test was not done 
after optimum therapy, it presumably does not measure the 
veteran's best possible functioning.  However, even if it 
represents his worst, it falls into the range of the 
requirements for a 60 percent evaluation under the new rating 
criteria.

Likewise, the veteran's intermittent use of corticosteroids 
has been prescribed to treat his neurological disorder, 
rather than his asthma.  Nonetheless, intermitted use of high 
does corticosteroids is one of the criteria for a 60 percent 
rating.

In October 1999, the veteran had an acute exacerbation that 
required hospitalization, and he did not improve in spite of 
aggressive therapy.  Pulmonary function tests were apparently 
not performed at that time, and the veteran was eventually 
discharged against medical advice and at his insistence, 
after he refused further therapy, tests, or Prednisone.

Accordingly, the evidence continues to show that, under 
either the old or the new criteria, the veteran was 
appropriately evaluated as 60 percent disabled by asthma.

On VA examination in June 2000, he was complaining of 
wheezing six to eight times per day and was treated with oral 
steroids.  His FEV-1 on June 27, 2000, was 22 percent of 
predicted, pre-bronchodilator.  Diffusing capacity was 
normal, and FEV1/FVC was not given.  Seven months later, in 
January 2001, dyspnea was still a major complaint and he 
specifically noted that he suffered with dyspnea three times 
a month in the afternoon.  He also was treated on the 
nebulizer six to eight times a day.  FEV-1 less than 
40 percent of predicted warrants a 100 percent evaluation.  
The veteran has had FEV-1 of 22 percent of predicted.  
Although this measurement was pre-bronchodilator, and the 
Board specifically asked the RO to obtain post-bronchodilator 
measurements, the Board will not again remand this case for 
another attempt to obtain a post-bronchodilator measurement.  
The veteran's medical records do indicate that his non-
service connected neuromuscular disease appears to make it 
difficult for him to complete pulmonary function tests.  The 
Board will give the benefit of any doubt to the veteran and 
finds that, as of June 27, 2000, he met the criteria for a 
100 percent rating under the new rating criteria.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

C. TDIU

The veteran filed a claim seeking a total disability 
evaluation based on individual unemployability due to 
service-connected disability on May 31, 2001.  The RO denied 
this claim and the veteran perfected an appeal.

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities[.]"  38 C.F.R. 
§ 4.16(a) (2001) (emphasis supplied).  TDIU is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating.  See VAOPGCPREC 6-99.  Although 
addressing the question of whether a claim for TDIU may be 
considered for one service-connected disability when a total 
schedular evaluation is in effect for another service-
connected disability or disabilities, and holding that it may 
not, the analysis applies as well to a case such as this, in 
which the veteran seeks a TDIU evaluation on the basis of the 
same disability for which a 100 percent schedular evaluation 
is awarded.  The General Counsel noted that VA must first 
look to the rating schedule, but will resort to other 
regulatory provisions such as 38 C.F.R. § 4.16(a) when the 
schedular ratings prove inadequate in a particular veteran's 
case.  A 100 percent schedular evaluation being granted 
herein renders the issue of entitlement to TDIU moot.

With respect to this issue, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board has authority to dismiss a claim 
that fails to state an error of fact or law.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  The current circumstances render 
the claim for TDIU equivalent to one that has not alleged an 
error of fact or law.  Consequently, the Board will dismiss 
the claim for TDIU.


ORDER

An evaluation in excess of 60 percent for service-connected 
bronchial asthma is denied prior to June 27, 2000.

A 100 percent evaluation for service-connected bronchial 
asthma is granted from June 27, 2000, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The claim of entitlement to TDIU lacks legal merit, and it is 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

